11/06/2020



                                                                                            Case Number: DA 20-0498




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 20-0498

THOMAS JAMES BICK,

             Petitioner, Obligor and
Appellant,

      v.

KATHLEEN JO JOHNSON,

             Respondent, Obligee and
Appellee                                              ORDER OF MEDIATOR APPOINTMENT

      and

MONTANA DEPARTMENT OF PUBLIC
HEALTH AND HUMAN SERVICES,
CHILD
SUPPORT ENFORCEMENT DIVISION,
EX REL.,

             Respondent and Appellee.

         This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
         IT IS ORDERED THAT Steven John Lehman, whose name appears next on the
list of attorneys desiring appointment as mediators for Money Judgments appeals which
is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
         IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
         A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
         DATED this November 6, 2020.
                                      Bowen Greenwood, Clerk of the Supreme Court

c:     Thomas James Bick, Robert J. Waller, Timothy Charles Fox, Andrew Warlick
Betson